PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/973,144
Filing Date: 7 May 2018
Appellant(s): Coverstone et al.



__________________
Wayne H. Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	In response to the Appellant’s argument that Suomela’s “Equalize Times” button neither “enables a selection of one of the battery of the mobile phone and the battery of the mobile phone cover to [charge] the other one of the battery of the mobile phone and the mobile phone cover” nor “manually initiate[s] charging” (Pages 6-7), the Examiner respectfully disagrees.  
	Suomela teaches that “the user of a first device may select a charging criterion for balancing stored charges in the first device's own battery with those in a second device's rechargeable battery. When the first device determines that recharging of the second device's rechargeable battery is required, it computes an amount of charging in order to satisfy the user's selected charging criterion. The first device then transmits power provided by its own battery, to the second device.”  (Page 8 [0158])  
	The Examiner’s view is that because the user selects a “charging criterion for balancing stored charges in the first device's own battery with those in a second device's rechargeable battery”, the user has used the GUI within Suomela to “manually initiate charging” as claimed.   
code for receiving, by a first device, a user's selection of a charging criterion for balancing stored charges in the first device's own battery and in a second device's rechargeable battery” and different charging criterion set by the user, see Page 17 [0310-0312])  

	In response to the Appellant’s argument that the “flaw of the Examiner’s circular argument is that Suomela’s selection of a charging criterion is not equivalent to a user manually initiating the charging” (Page 8), the Examiner respectfully disagrees.  
	The Appellant continues by stating “Suomela’s selection of a charging criterion may occur after charging is already underway and ongoing”.  The Examiner’s view is that if the “charging is already underway and ongoing”, this is because the user has already set a charging criterion through the graphical user interface.  (Suomela Page 14 [0239-0241] “code for receiving, by a first device, a user's selection of a charging criterion for balancing stored charges in the first device's own battery and in a second device's rechargeable battery” and additional embodiments providing different charging criterion set by the user, see Page 17 [0310-0312])  
	Continuing this example, when charging is occurring, the user could modify the thresholds that would result in charging to continue or can modify the thresholds to stop the charging.  (Suomela Page 1 [0010], Page 3 [0070] and Page 17 [0310-0312])  
The Examiner’s view is that the first device would not determine whether charging is to occur if the user does not initiate the charging through a “selection of a charging criterion” as reproduced below.  Suomela Pages 13-14 [0228-0231] 
[0228] In an example embodiment of the invention, a computer program product comprises computer executable program code recorded on a computer readable non-transitory storage medium, the computer executable program code comprising:
[0229] code for receiving, by a first device, a user's selection of a charging criterion for balancing stored charges in the first device's own battery and in a second device's rechargeable battery;
[0230] code for determining, by the first device, that recharging of the second device's rechargeable battery is required;
[0231] code for computing, by the first device, an amount of charging required for the second device's rechargeable battery, in order to satisfy the user's selected charging criterion; and code for transmitting, by the first device, power provided by the first device's own battery, to the second device, for charging the second device's rechargeable battery until the present level of stored battery charge in the second device's rechargeable battery reaches the computed amount of charging required.

	In response to the Appellant’s argument regarding claim 13 that “The Examiner admits that Kashyap fails to teach these limitations” (Pages 8-12), the Examiner respectfully disagrees.  
	Initially, it is noted that the scope of claim 13 is different from that of claim 1.  Claim 13 is directed to “A mobile phone cover for use with a mobile phone” whereas claim 1 is A mobile phone”.  Accordingly, since the scope of the structure being considered is different between claims 1 and 13, the Examiner strongly disagrees with the Appellant’s assertion that “The Examiner admits Kashyap fails to teach these limitations”.  
	Additionally, the Examiner did not cite Suomela in the rejection of claims 13-16 and 23 (Page 12), but rather cited Kashyap in view of Huang.  Accordingly, Appellant’s arguments are not directed to the combination of references used in the Final Rejection and are maintained accordingly.  
	
	In response to the Appellant’s argument regarding claim 10 that “Coakley’s state C (i.e., tablet running on its own battery or base station power) does not teach “the battery of the mobile phone cover to supplement one or more of a current, a voltage, and a power to the one or more processors of the mobile phone” (Pages 12-13), the Examiner respectfully disagrees.  
	The Examiner also cited Coakley Page 5 [0064] which discusses State C:
	[0064] In this state, the tablet is attached to the base and is operating based on power from the tablet battery (e.g., no AC adaptor connected to the tablet). The power control system may control discharging of the tablet battery, for example, in accordance with the sub-states, control operations and charge ranges set forth in Table 3. Because the base is attached in this state, a boost operation may be performed and is based on power from the base and a hybrid power operation may be performed based on (e.g., by combining) power from the tablet battery and power from the base. The power from the base may derive from the base battery and/or an AC adaptor connected to the base.


	In response to the Appellant’s argument regarding claim 11 that “Coakley’s sub state 4 (i.e., tablet being charged by base station power) does not teach “the battery of the mobile phone cover to supplement one or more of a current, a voltage, and a power to the one or more processors of the mobile phone” (Pages 13-15), the Examiner agrees.  	Upon review of Table 3 (Coakley Pages 5-6) and paragraph [0068], it appears the hybrid state better describes the battery of the base (equivalent to the cover) being utilized to supplement one or more of a current, a voltage and a power to the one or more processors of the tablet (equivalent to the mobile phone). “However, in one embodiment, a hybrid power operation may be performed based on tablet battery power and power from the base.”  (Coakley Page 6 [0068])  The hybrid state (Coakley on Page 1 [0013-0014] and Page 2 [0023-0024]) describes power being received from at least two sources (tablet and base) in order to meet frequency requirements of the processor.    
	
	In response to the Appellant’s argument regarding claim 12 that “Coakley’s state C (i.e., tablet running on its own battery or base station power) does not teach “the battery of the mobile phone cover to supplement one or more of a current, a voltage, and a power to the one or more processors of the mobile phone” (Pages 15-16), the Examiner respectfully disagrees.  

	[0064] In this state, the tablet is attached to the base and is operating based on power from the tablet battery (e.g., no AC adaptor connected to the tablet). The power control system may control discharging of the tablet battery, for example, in accordance with the sub-states, control operations and charge ranges set forth in Table 3. Because the base is attached in this state, a boost operation may be performed and is based on power from the base and a hybrid power operation may be performed based on (e.g., by combining) power from the tablet battery and power from the base. The power from the base may derive from the base battery and/or an AC adaptor connected to the base.
	Additional description of the operation of the boost operation can be found on page 1 [0016-0019] of Coakley, (also cited in the Final Rejection).  Accordingly, the Examiner is not convinced of a clear error in the rejection of claim 12.  

	In response to the Appellant’s argument regarding claim 20 that “Coakley’s state C (i.e., tablet running on its own battery or base station power) does not teach “the battery of the mobile phone cover to supplement one or more of a current, a voltage, and a power to the one or more processors of the mobile phone” (Pages 16-17), the Examiner respectfully disagrees.  
	The Examiner also cited Coakley Page 5 [0064] which discusses State C:
	[0064] In this state, the tablet is attached to the base and is operating based on power from the tablet battery (e.g., no AC adaptor connected to the tablet). The power control system may control discharging of the tablet battery, for example, in accordance with the sub-states, control operations Because the base is attached in this state, a boost operation may be performed and is based on power from the base and a hybrid power operation may be performed based on (e.g., by combining) power from the tablet battery and power from the base. The power from the base may derive from the base battery and/or an AC adaptor connected to the base.
	Additional description can be found with regard to the modes found in State C in Table 3 on pages 5 and 6 of Coakley.  Accordingly, the Examiner is not convinced of a clear error in the rejection of claim 20.  

	In response to the Appellant’s argument regarding claim 21 that “Coakley’s sub state 4 (i.e., tablet being charged by base station power) does not teach “the battery of the mobile phone cover to supplement one or more of a current, a voltage, and a power to the one or more processors of the mobile phone” (Pages 17-18), the Examiner agrees.
Upon review of Table 3 (Coakley Pages 5-6) and paragraph [0068], it appears the hybrid state better describes the battery of the base (equivalent to the cover) being utilized to supplement one or more of a current, a voltage and a power to the one or more processors of the tablet (equivalent to the mobile phone). “However, in one embodiment, a hybrid power operation may be performed based on tablet battery power and power from the base.”  (Coakley Page 6 [0068])  The hybrid state (Coakley on Page 1 [0013-0014] and Page 2 [0023-0024]) describes power being received from at least two sources (tablet and base) in order to meet frequency requirements of the processor.    
“Coakley’s state C (i.e., tablet running on its own battery or base station power) does not teach “the battery of the mobile phone cover to supplement one or more of a current, a voltage, and a power to the one or more processors of the mobile phone” (Pages 17-18), the Examiner respectfully disagrees.  
	The Examiner cited Coakley Page 5 [0064] which discusses State C:
	[0064] In this state, the tablet is attached to the base and is operating based on power from the tablet battery (e.g., no AC adaptor connected to the tablet). The power control system may control discharging of the tablet battery, for example, in accordance with the sub-states, control operations and charge ranges set forth in Table 3. Because the base is attached in this state, a boost operation may be performed and is based on power from the base and a hybrid power operation may be performed based on (e.g., by combining) power from the tablet battery and power from the base. The power from the base may derive from the base battery and/or an AC adaptor connected to the base.
	Additional description of the operation of the boost operation can be found on page 1 [0016-0019] of Coakley, (also cited in the Final Rejection).  Accordingly, the Examiner is not convinced of a clear error in the rejection of claim 22.  




Respectfully submitted,
/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        
Conferees:
/LESTER G KINCAID/

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.